DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 06/21/2022. As directed by the amendment: claims 1, 13, 14, 16, 19, and 20 have been amended.  Thus, claims 1, 3-11, 13-17, 19, and 20 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 6, filed 06/21/2022, with respect to the USC 112b rejection have been fully considered and are persuasive. The applicant asserts that the amendment to claims 19 and 20 recite the structural relationships. The examiner agrees that antecedent basis errors and issues have clarity have been resolved. The 112b rejections of claims 19-20 have been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 06/21/2022, with respect to USC 103 rejections in regards to claims 1 and 19 have been fully considered and are persuasive. The applicant asserts the amended limitations to claims 1 and 19 overcome the reference of Patel. Particularly, “some of the first medial walls contact corresponding second medial walls” and “the first diagonal rib abuts the second diagonal rib” is not taught by Patel. The examiner agrees with the applicant’s statements. The USC 103 rejections of claims 1 and 19 have been withdrawn. 
Applicant's arguments, see pages 7-8, filed 06/21/2022, with respect to USC 103 rejection in regards to claim 16 have been fully considered but they are not persuasive. The applicant asserts the amended limitations of claim 16 is not taught by Patel. In particular “the first distal wall is distal of the second proximal wall”. The examiner respectfully disagrees. However, as seen by the amended Fig. 15 below, a first distal wall is distal of a second proximal wall. The top ribs being the first ribs and the bottom ribs becomes the second ribs.

    PNG
    media_image1.png
    421
    829
    media_image1.png
    Greyscale

	As such the USC 103 rejection of claim 16 will not be withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 13-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, “some of the first medial walls contact corresponding second medial walls” is not sufficiently described in the specification nor the figures. In [0037] of the applicant’s specification only distal and proximal walls are described with no mention of a medial wall nor the contact between said medial walls. [0039] relays information regarding “substantial alignment” but nowhere is it mentioned that medial walls are in a state of abutment or contact. Similarly, in the figures, it can be interpreted that 62 may direct to a medial wall, but nowhere is it shown that it comes in contact with medial wall of an opposing rib. 
In regards to claim 16, “the first distal wall of each of the first diagonal ribs being positioned in substantial alignment with the second proximal wall of a respective one of second diagonal ribs when the ligation clip is in the clamped position such that the first distal wall is distal of the second proximal wall” is not sufficiently described in the specification nor the figures. As seen in Fig. 6 and 7 the first distal walls are on the first diagonal ribs of the first jaw 12, thus when clamped, a first distal wall is not distal of the second proximal wall, but rather proximal of the second proximal wall, see annotated Fig. 7 below for additional clarity.

    PNG
    media_image2.png
    714
    723
    media_image2.png
    Greyscale
 
	In regards to claim 19, “such that the first diagonal rib abuts the second diagonal rib” is not sufficiently described in the specification nor the figures. In [0039] the applicant defines “substantial alignment” as “full alignment, offset slightly distally, or offset slightly proximally”, this does not support the abutting between the first diagonal rib and the second diagonal rib. This is because full alignment does not indicate abutting between two walls, but that they are positioned in close proximity, (see [0039]). Furthermore, the first diagonal rib abutting the second diagonal rib is not supported in the figures, as the figures don’t show any abutting of the ribs.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 9220507 B1), herein referenced to as “Patel” in view of Shelton (US 20140171986 A1), herein referenced to as “Shelton”.
In regards to claim 16, Patel discloses: A ligation clip 100 (see Figs. 1A and 8H, col. 5, ll 55 – 60) defining a longitudinal axis (see Figs. 1C and 12 – 15, as seen in the figures the clip is on one linear axis) and comprising: a first jaw 600 (see Fig. 13 – 15, col. 13, ll 52 – 67) defining having a first clamping surface (of which as seen on Fig. 13, 600 is complementary to 605 and has an analogous surface thus a first clamping surface exists in Patel), the first clamping surface supporting first ribs 610 (see Figs. 13 – 15, col. 13, ll 52 – 67), each of the first ribs having a rectangular configuration (see Figs. 13 – 15, col. 13, ll 52 – 67) and being axially spaced from each other along the first clamping surface; and a second jaw 605 (see Figs. 13 – 15, col. 13, ll 52 – 67) having a second clamping surface in opposition to the first clamping surface, the second clamping surface supporting second ribs (see annotated Fig. 15 below, col. 13, ll 52 – 67), each of the second ribs having a rectangular configuration (see Figs. 13 – 15, col. 13, ll 52 – 67) being spaced from each other along the second clamping surface, the second jaw being pivotably coupled to the first jaw (see Fig. 1b and 2) such that the ligation clip is movable between an open position in which the first clamping surface is spaced from the second clamping surface and a clamped position in which the first clamping surface is in juxtaposed alignment with the second clamping surface (see col. 13, ll 52 – 67) “interdigitating”), wherein each of the first ribs 610 includes a first distal wall and a first proximal (see annotated Fig. 15 below) and each of the second ribs (see annotated Fig. 15 below) includes a second distal wall and a second proximal wall (see annotated Fig. 15 below) the first distal wall of each the first ribs being positioned in substantial alignment with the second proximal wall of a respective one of the second ribs when the ligation clip is in the clamped position (see annotated Fig. 15 below, col. 13, ll 62 – 65, notably the gaps are shaped and sized not only to fit the “teeth” but as well as portions of a clamped tissue or vessel which means there must be space in between the distal walls of some of the first ribs and the proximal walls of the second ribs for the tissue to fit, this type of configuration leads to the distal walls being slightly offset distally from the proximal walls in the manner as described in the applicant’s specification) such that the first distal wall is distal of the second proximal wall (see Fig. below, the first distal wall is distal of the second proximal wall), and the first proximal walls of the first ribs are longitudinally spaced from the second distal walls of any of the second ribs when the ligation clip is in the clamped position (the proximal walls of the first ribs 610 as explained above are offset slightly from the distal walls of the second ribs, similar to relation between the distal walls of the first ribs and the proximal walls of the second ribs, because there is an offset space, the proximal walls of the first ribs are longitudinally spaced from the distal walls of the second ribs as the spacing occurs along the longitudinal axis). 

    PNG
    media_image3.png
    440
    829
    media_image3.png
    Greyscale

The language, "the second jaw being pivotably coupled to the first jaw such that the ligation clip is movable between an open position in which the first clamping surface is spaced from the second clamping surface and a clamped position in which the first clamping surface is in juxtaposed alignment with the second clamping surface,” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Patel meets the structural limitations of the claim, and the clamping jaws are capable of pivoting from an open to a clamped position in which the two clamping surfaces fit into one another as complements.
Patel does not explicitly disclose: the first ribs being diagonal that extend diagonally along the first clamping surface in relation to the longitudinal axis; the second ribs being diagonal that extend diagonally along the second clamping surface in relation to the longitudinal axis.
However, Shelton in a similar field of invention teaches: a surgical clip 100 (see Figs. 6 – 11), a longitudinal axis (see annotated Fig. 10 below), a first jaw 120 (see Figs. 6 – 11), a second jaw 140 (see Figs. 6 – 11), 150 first ribs on a first clamping surface and 150 second ribs on a second clamping surface (see annotated Fig. 9 and annotated Fig. 10 below). Shelton further teaches: the first ribs being diagonal that extend diagonally along the first clamping surface in relation to the longitudinal axis (see annotated Fig. 10 below, the first ribs are diagonal in relation to the longitudinal axis); the second ribs being diagonal that extend diagonally along the second clamping surface in relation to the longitudinal axis (see annotated Fig. 10 below, the first ribs are diagonal in relation to the longitudinal axis, additionally see [0084], that the ribs are complementary in shape to each other). 

    PNG
    media_image4.png
    799
    725
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    437
    654
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Shelton and have a ligation clip with first diagonal ribs that extend diagonally along the first clamping surface in relation to the longitudinal axis and second diagonal ribs that extend diagonally along the second clamping surface in relation to the longitudinal axis. Motivation for such can be found in Shelton as angling ribs can serve to present a cross-sectional areas to tissue to apply optimum pressure to the tissue as pressure to the ribs and clamping surface also applies pressure back to the tissue (see [0085]).
In regards to claim 17, the combination of Patel and Shelton teaches: the ligation clip of claim 16, see 103 rejection above. Patel further teaches: wherein the ligation clip is formed of a polymeric material (see col. 2, ll 29 – 34).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771